NUMBER 13-20-00285-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


BYRON WALKER,                                                                           Appellant,

                                                      v.

GLORIA WALKER A/K/A
MICKEY WALKER,                                                                           Appellee.


                 On appeal from the County Court at Law No. 1
                            of Ellis County, Texas.


                              MEMORANDUM OPINION

                  Before Justices Longoria, Hinojosa, and Silva
                   Memorandum Opinion by Justice Hinojosa

        Appellant and cross-appellee Byron Walker appeals 1 a judgment following a jury



        1This appeal was transferred to this Court from the Tenth Court of Appeals in Waco pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
trial in favor of appellee and cross-appellant Gloria Walker a/k/a Mickey Walker. 2 In four

issues, which we reorder, Byron argues the trial court erred in: (1) disregarding the jury’s

finding that he was entitled to specific performance of Gloria’s contractual obligations; (2)

submitting a jury question concerning whether Gloria released Byron from his obligation

to pay Gloria’s home equity loan; (3) submitting a jury question regarding ownership of

an automobile; and (4) failing to apply a settlement credit to Gloria’s monetary award.

        In two cross-issues, Gloria argues the trial court erred in: (1) assessing attorney’s

fees against Walker Ranch, LLC (Walker Ranch) 3 and not Byron; and (2) failing to award

prejudgment interest on her breach-of-contract damages. We affirm.

                                           I.      BACKGROUND

A.      Pleadings

        Byron sued his mother Gloria for breach of contract. 4 His primary complaint

concerned ownership of a license to purchase tickets at the National Finals Rodeo (NFR)

hosted annually by Las Vegas Events (LVE). Byron alleged that he and Gloria reached

an agreement in 2018 requiring Gloria to transfer ownership of the license to Byron. As

part of the consideration, Byron agreed that Gloria could use a Cadillac owned by Walker

Ranch. According to Byron’s petition, Gloria signed an LVE transfer form, but she later

told an LVE representative to leave the license in her name. Byron sought specific

performance of the contract, namely that Gloria transfer the NFR license to Byron. In the


        2   We refer to the Walker parties by their first names to avoid confusion.

        3   Walker Ranch, LLC, a party to the underlying proceedings, has not filed a notice of appeal.

       4 Byron also brought claims for conversion, fraud, negligent misrepresentation, contribution against

an LLC member, and declaratory relief. These claims are not at issue in this appeal.

                                                       2
alternative, Byron prayed that the Cadillac be returned to him or Walker Ranch. 5

        Gloria countersued Byron, asserting claims for misappropriation of Gloria’s

identity, violations of the Texas Deceptive Trade Practices Act and the Texas Theft

Liability Act, conversion, fraud, breach of contract, and declaratory relief. Gloria, an

eighty-year-old widow, alleged generally that Byron repeatedly took advantage of her

financially. In particular, Gloria asserted that Byron conspired with a bank employee to

“defraud [Gloria] into mortgaging her homestead property.”6 Gloria alleged that Byron

breached a 2014 oral contract in which Byron promised to pay sixty-three percent of her

home equity loan. Gloria sought a declaration that the LVE transfer agreement was forged

and of no force or effect.

        Walker Ranch separately brought claims against Gloria seeking a declaration that

that it is the title owner of the Cadillac. Walker Ranch also sought contribution from Gloria

to pay the company’s debts. Gloria filed a counterclaim against Walker Ranch, seeking

declarations that she is the rightful owner of the Cadillac as it was a Mother’s Day gift and

that she is not responsible for Walker Ranch’s debts.

        Gloria later filed a third-party petition against First State Bank (FSB) and its

president Michael Montgomery. Gloria alleged that Montgomery and FSB conspired with

Byron to “pressure and manipulate [Gloria] into taking out a $200,000 home equity loan”

to satisfy the debts of Byron and Walker Ranch.




        5   Byron, Gloria, and Byron’s wife, Mary Walker, are members of Walker Ranch.

        6 Gloria also claimed that Byron forged her signature to purchase farm equipment, obtained a credit
card in Gloria’s name, and failed to return certain firearms. These claims are not at issue in the appeal.
                                                    3
B.     Settlements

       Prior to trial, Gloria settled her claims against Montgomery and FSB. She

previously settled claims filed in a separate cause against Lawyer’s Title concerning its

role in distributing the home equity loan proceeds.

C.     Trial

       1.      Walker Ranch Formation and Purchases

       Byron, a retired professional steer wrestler, formed Walker Ranch in 2008 to

purchase an “RV horse trailer” for his son Reagon Walker’s rodeo competitions. The

company later acquired multiple vehicles and horses. After Reagon’s death in 2011,

Byron operated Walker Ranch to support the rodeo activities of Byron’s wife Mary, a

professional barrel racer. Byron, Mary, and Gloria own the company in equal interests.

       On Mother’s Day 2011, Byron and Mary presented Gloria with a 2011 Cadillac.

Byron purchased the vehicle using a Walker Ranch check. The notation on the check

read “Mom’s Car.” The vehicle bore a personalized license plate reading “Mommer,”

which was Reagon’s name for Gloria. Gloria testified that Mary and Byron arrived at her

home that morning driving the Cadillac. According to Gloria, they told her the vehicle was

a Mother’s Day present in memory of Reagon. She stated that the gift was accompanied

by a Mother’s Day card. Three additional witnesses testified that Byron said he gifted the

vehicle to Gloria. Byron maintained that the vehicle was owned by Walker Ranch and it

was provided to Gloria for her use only. He introduced evidence that Walker Ranch held

title to the vehicle.

       Prior to 2013, Byron took out multiple loans from FSB to finance Walker Ranch’s


                                            4
operations. In 2013, FSB was unwilling to loan Byron further money. At that time, Byron,

Gloria, and Montgomery discussed the possibility of Gloria applying for a loan instead. In

October of 2013, the bank issued a $60,000 loan with a two-month maturity date to Gloria.

The proceeds were used to finance Walker Ranch’s continued operations. According to

Montgomery, Byron intended to pay the loan balance with Mary’s anticipated winnings

from the 2013 NFR. When Mary’s winnings proved insufficient, FSB renewed the loan in

January of 2014 for an additional six months.

      2.     Home Equity Loan & 2014 Agreement

      In April 2014, Montgomery stated that Byron and Gloria “were working together

with the bank” to come up with a solution to pay off the loan. The three discussed the

possibility of a home equity loan secured by Gloria’s homestead. Gloria agreed to this

suggestion and applied for a $200,000 thirty-year home equity loan.

      FSB approved the application, and the loan closed on August 21, 2014. According

to the closing documents, $63,156.16 of the loan proceeds was used to satisfy the earlier

FSB loan and $77,692.37 was apportioned to settlement charges and to pay Gloria’s

outstanding credit card debt. After accounting for additional nominal fees, $59,259.14 of

the loan proceeds remained. According to Montgomery, those funds were distributed as

follows: (1) $10,000 to Byron and Mary’s joint account; (2) $20,000 to Walker Ranch

accounts; (3) $18,350.97 to pay interest on Walker Ranch debt; (4) $3,369.99 to pay

interest on Byron’s personal debt; (5) $3,213.38 to pay interest on the debt of another

company co-owned by Byron; and (6) $4,000 to an account jointly held by Byron and




                                            5
Gloria. 7

        Montgomery testified that Byron and Gloria reached an oral agreement requiring

Byron to pay sixty-three percent of the loan. More particularly, Byron agreed to pay sixty-

three percent of the monthly payment attributable to principal and interest. Gloria similarly

testified that Byron agreed to pay his share of the loan. Although she could not recall the

precise share, she stated that Byron’s past monthly payment of $676 represented his

monthly obligation. Byron affirmed that he agreed to pay “my part” of the home equity

loan, and he agreed that this amounted to sixty-three percent of the loan.

        The trial court admitted into evidence the settlement and release agreement

between Gloria and Lawyer’s Title. While testifying that he was responsible to pay his

“part” of the note, Byron alternatively contended that Gloria released any claims against

him regarding the home equity loan as part of the settlement agreement.

        At the time of trial, Byron had contributed $8,112 out of a total of $65,116.36 in

payments made toward the loan’s principal and interest. Byron made his last payment in

February of 2016. Byron maintained that he intended to satisfy his entire obligation when

he sold his “rodeo arena” property. At the time of trial, he had not listed the property for

sale. Byron claimed that two separate realtors came to look at the property, but Gloria

called the police each time. 8 As a result, Byron stated the realtors were not interested in

listing the property.




        7 These distributions total $58,934.34. As noted above, Gloria previously settled a suit with
Lawyer’s Title disputing their handling of the loan proceeds.

        8   Gloria’s residence is located on land adjoining Byron’s property.
                                                       6
       3.     NFR License

       Gloria and her husband Bob Walker co-owned a license to purchase four seats at

the annual NFR. After Bob passed in 1999, Gloria became the sole owner of the NFR

license. In 2012, Gloria added Byron as a joint account holder by filing a form with LVE.

Byron attended the NFR annually through 2016.

       Tim Keener, vice president for LVE, testified by deposition. He stated that Gloria

contacted LVE on September 21, 2015, claiming that the form adding Byron to the

account was fraudulent and that she wanted to remove him. Keener told Gloria that both

she and Byron would need to submit a form to accomplish this. On October 24, 2016,

LVE received two notarized forms. The first form, signed by Byron and Gloria, transferred

the NFR license back to Gloria solely. The second form, signed by Gloria, willed the NFR

license to Gloria’s daughter Teddi Duval. Gloria permitted Byron to attend the 2016 NFR,

but Teddi began using the license thereafter.

       Byron testified that he signed the October 24, 2016 form with the understanding

that Gloria would permit him to attend the NFR each year. He maintained that Gloria

instead allowed Teddi to use the license in 2017. Byron stated that his friends sent him a

picture of someone he considered to be a bitter rival sitting in his seat at that year’s rodeo.

For this reason, Byron demanded that Gloria no longer use the Cadillac.

       4.     2018 Agreement

       Byron testified that he reached an oral agreement with Gloria on March 8 or 9,

2018, with the following terms: (1) Gloria will return Reagon’s guns to Byron; (2) Byron

will allow Gloria to use the Cadillac; (3) Gloria will assign the NFR ticket license back to


                                              7
Byron; and (4) Byron will pay his part of the home equity loan “when [his] property that

[he] own[s] at the arena sells.”

       Byron testified that he and a notary arrived at Gloria’s house on March 10, to have

Gloria sign an NFR license transfer form. According to Byron, Gloria signed the form. 9

Lauren Rainbolt, the notary in question, similarly testified that she witnessed Gloria sign

the form. The trial court admitted into evidence the transfer form, purportedly bearing

Gloria’s notarized signature.

       Byron testified that Gloria wrote the terms of their oral agreement on stationary

paper. The trial court admitted a copy of the writing 10 which reads as follows: “Gave

[illegible] guns. Car myself. I will give him tickets to NFR and he will pay my note at the

Bank when he sells land at his [crossed-out term] & arena.” Byron’s notarized signature

appears on the document. The writing was not signed by Gloria. Byron stated that the

written agreement originally provided that his payment of the home equity loan was

conditioned upon “when he sells land at his home & arena.” Byron testified that he crossed

out the word “home.” Byron conceded that he had no evidence that Gloria consented to

altering the agreement.

       Gloria disputed the authenticity of the 2018 LVE transfer form. 11 She further

denied writing the document memorializing her purported agreement with Byron. She



        9 Gloria also signed a document granting Byron an easement over a certain part of Gloria’s

property. The easement is not at issue in this appeal.

       10   The copy of the writing was presented as a still frame from a video taken by Byron.

       11During examination by Byron’s counsel, Gloria seemingly asserted that the March 2018 form
was authentic. She later clarified that she was referring to 2012 form adding Byron to the account.
                                                     8
claimed to have never seen it. Keener testified that he called Gloria about the March 10

transfer form and that she confirmed it was authentic. However, Gloria later told Keener

that she did not want to go through with the transfer.

C.      Verdict & Judgment

        The pertinent jury questions and corresponding answers are as follows: 12

                                           QUESTION NO. 1.

        On March 10, 2018, did Byron Walker and Gloria Walker enter into a binding
        contract?

        ....

        ANSWER: Yes.

        ....

                                            QUESTION NO. 2

        Did Gloria Walker fail to comply with the contract?

        ....

        ANSWER: Yes.

        ....

                                            QUESTION NO. 3

        Is Byron Walker entitled to specific performance of the contract which
        means transfer of the NFR season tickets to him?

        ....

        ANSWER: Yes.

        ....

        12  We omit the definitional portions of the jury questions for brevity as they are not pertinent to the
issues in this appeal. See TEX. R. APP. P. 47.1.
                                                       9
                            QUESTION NO. 5.

What is a reasonable fee for the necessary services of Byron Walker’s
attorneys for bringing his claim that Gloria Walker failed to comply with the
contract?

....

ANSWER: $77,000.00

....

                            QUESTION NO. 6.

Which of the following do you find should be awarded ownership of the 2011
[Cadillac]?

Check only one of the following:

       a.   Gloria Walker          _x_
       b.   Byron Walker           ___
       c.   Mary Walker            ___
       d.   Walker Ranch, LLC      ___

....

                            QUESTION NO. 7.

....

What is a reasonable fee for the necessary services of such party’s
attorneys in claiming ownership of the 2011 [Cadillac]?

....

ANSWER: $34,828.10

....

                            QUESTION NO. 8.

Did Byron Walker fail to comply with the 2014 contract to pay his share of
the Home Equity Loan?

                                     10
....

ANSWER: Yes.

....

                           QUESTION NO. 9.

Did Gloria Walker release Byron Walker from any part of his promise to pay
his share of the Home Equity Loan?

....

ANSWER: No.

....

                           QUESTION NO. 10.

Did Gloria Walker waive her right to bring the breach of contract claim
regarding the 2014 contract?

....

ANSWER: No.

....

                           QUESTION NO. 11.

What sum of money, if any, if paid now in cash, would fairly and reasonably
compensate Gloria Walker for her damages, if any, that resulted from Byron
Walker’s failure to comply with the contract?

....

ANSWER: $152,500

....

                           QUESTION NO. 12.

What is a reasonable fee for the necessary services of Gloria Walker’s

                                    11
       attorneys on her claim that Byron Walker failed to pay his share of the Home
       Equity Loan?

       ANSWER: $41,446.70

       ....

       Byron filed a motion for judgment notwithstanding the verdict (JNOV), arguing that

the trial court should disregard the jury’s answers to questions 7, 11, and 12. Byron

maintained there was no legal basis for the award of attorney’s fees in relation to the

Cadillac finding. Byron further argued that the jury’s damage finding for Gloria’s breach-

of-contract claim would cause Gloria to obtain a double recovery for her injuries. Byron

petitioned the trial court to apply a settlement credit to the award based on Gloria’s prior

settlements with FSB and Lawyer’s Title. Finally, Byron argued that the jury’s award of

attorney’s fees for Gloria’s breach of contract claim must be disregarded because Gloria

failed to plead and prove presentment of the claim.

       Gloria moved for JNOV regarding the jury’s finding that Byron and Gloria entered

into a binding contract on March 10, 2018. Gloria argued that there was no evidence of

an enforceable contract. Gloria asserted that the alleged terms were not clear and

definite. She also pointed out that Byron crossed out a material term of the contract,

requiring him to pay off the home equity loan when he sold his house. Gloria further

maintained that Byron failed to establish the portion of the home equity loan that he

agreed to pay, citing Byron’s equivocal testimony on that issue. Next, Gloria argued that

the contract was not supported by consideration, as she was already gifted the Cadillac

and Byron previously promised to pay a portion of the home equity loan.

       Gloria also moved for JNOV on the jury’s finding that Byron was entitled to specific

                                            12
performance of the contract. She argued there was no evidence that Byron was ready,

willing, and able to perform his obligations under the contract, and therefore he was not

entitled to specific performance.

         The trial court held multiple hearings regarding the parties’ post-verdict motions.

During those proceedings, the trial court admitted Gloria’s settlement agreements into the

record for purposes of considering Byron’s request for a settlement credit. The

agreements reflect that Gloria received $110,000 from FSB and $40,000 from Lawyer’s

Title.

         By letter, the trial court notified the parties that it was granting Gloria’s JNOV

regarding Byron’s specific performance claim for possession of the NFR license. The trial

court explained that “Question No. 1 does not define the terms of the ‘contract’ which is

to be specifically enforced and it is not possible for the [trial c]ourt to do so in retrospect,

both practically and legally.” The trial court denied the parties’ motions in all other

respects. The final judgment ordered that Byron take nothing on his claims. The judgment

declared that Gloria was the rightful owner of the Cadillac and granted Gloria $34,828.10

in attorney’s fees to be assessed against Walker Ranch. The judgment awarded Gloria

$152,500 13 for her breach-of-contract claim against Byron, $41,446.70 in attorney’s fees,

court costs, and post-judgment interest. Byron filed a motion for new trial, which the trial

court denied. Both parties appeal.




         13In entering judgment in full on the jury’s damage finding, the trial court implicitly denied Byron’s
application to apply a settlement credit.
                                                     13
                                        II.    JNOV

A.     Standard of Review

       A trial court may grant a JNOV motion only if a directed verdict would have been

proper, and it may disregard a jury finding only if the finding is unsupported by evidence

or the finding is immaterial. See TEX. R. CIV. P. 301; USAA Tex. Lloyds Co. v. Menchaca,

545 S.W.3d 479, 505 (Tex. 2018) (citing Spencer v. Eagle Star Ins. Co. of Am., 876

S.W.2d 154, 157 (Tex. 1994)); Davis v. Nat’l Lloyds Ins. Co., 484 S.W.3d 459, 467 (Tex.

App.—Houston [1st Dist.] 2015, pet. denied). A jury finding is immaterial when the

corresponding question either: (1) should not have been submitted; (2) calls for a finding

beyond the province of the jury, such as a question of law; or (3) was properly submitted

but has been rendered immaterial by other findings. Se. Pipe Line Co. v. Tichacek, 997

S.W.2d 166, 172 (Tex. 1999); Spencer, 876 S.W.2d at 157.

       “We review a trial court’s decision to grant or deny . . . a motion for JNOV under

the legal sufficiency standard of review.” Mikob Props., Inc. v. Joachim, 468 S.W.3d 587,

594 (Tex. App.—Dallas 2015, pet. denied); see City of Keller v. Wilson, 168 S.W.3d 802,

823 (Tex. 2005) (“[T]he test for legal sufficiency should be the same for summary

judgments, directed verdicts, [JNOVs], and appellate no-evidence review.”). In

conducting our review, we must credit evidence favoring the jury verdict if a reasonable

juror could, and we disregard contrary evidence unless reasonable jurors could not.

Tanner v. Nationwide Mut. Fire Ins. Co., 289 S.W.3d 828, 830 (Tex. 2009).

       Evidence is legally insufficient if: (1) there is a complete absence of evidence of a

vital fact; (2) the trial court is barred by the rules of law or evidence from giving weight to


                                              14
the only evidence offered to prove a vital fact; (3) the evidence offered to prove a vital fact

is not more than a scintilla; or (4) the evidence conclusively establishes the opposite of a

vital fact. City of Keller, 168 S.W.3d at 810. More than a scintilla of evidence exists if the

evidence “rises to a level that would enable reasonable and fair-minded people to differ

in their conclusions.” Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 601 (Tex. 2004)

(quoting Merrell Dow Pharm., Inc. v. Havner, 953 S.W.2d 706, 711 (Tex. 1997)). If more

than a scintilla of evidence supports the jury’s finding, “the jury’s verdict[,] and not the trial

court’s judgment[,] must be upheld.” Wal-Mart Stores, Inc. v. Miller, 102 S.W.3d 706, 709

(Tex. 2003) (per curiam).

B.     Specific Performance

       By his first issue, Byron argues the trial court erred in granting Gloria’s motion for

JNOV with respect to the jury’s finding that Byron was entitled to specific performance for

transfer of the NFR license. Byron argues that there was evidence that he was ready,

willing, and able to perform his obligations of the 2018 agreement, and therefore, he was

entitled to specific performance. We note, however, that the trial court granted Gloria’s

motion for JNOV for a different reason—that it could not determine the terms of the

contract purportedly breached. In other words, the trial court concluded that there was no

evidence of an enforceable contract.

       The elements of a valid contract are: “(1) an offer; (2) an acceptance in strict

compliance with the terms of the offer; (3) a meeting of the minds on the essential terms

of the contract (mutual assent); (4) each party’s consent to the terms; and (5) execution

and delivery of the contract with the intent that it be mutual and binding.” E-Learning LLC


                                               15
v. AT&T Corp., 517 S.W.3d 849, 858 (Tex. App.—San Antonio 2017, no pet.). “An

acceptance must not change the terms of an offer; if it does, the offer is rejected.”

Coleman v. Reich, 417 S.W.3d 488, 491 (Tex. App.—Houston [14th Dist.] 2013, no pet.).

“A material change in a proposed contract constitutes a counteroffer, which must be

accepted by the other party for there to be a valid contract.” Id. A contract must be

sufficiently definite in its terms to be enforceable. Lloyd Walterscheid & Walterscheid

Farms, LLC v. Walterscheid, 557 S.W.3d 245, 258 (Tex. App.—Fort Worth 2018, no pet.).

Whether an agreement constitutes an enforceable contract is a question of law which we

review de novo. Meru v. Huerta, 136 S.W.3d 383, 390 (Tex. App.—Corpus Christi–

Edinburg 2004, no pet.); see Martin v. Martin, 326 S.W.3d 741, 747 (Tex. App.—

Texarkana 2010, pet. denied).

      At trial, Byron maintained that the handwritten March 10, 2018 document

memorialized his earlier oral agreement with Gloria. See Yasuda Fire & Marine Ins. Co.

of Am. v. Criaco, 225 S.W.3d 894, 899 (Tex. App.—Houston [14th Dist.] 2007, no pet.)

(“[E]ven in the absence of an express merger clause, all prior oral and written agreements

are presumed to merge into a subsequent written contract.”). As set out above, the writing

reads as follows: “Gave [illegible] guns. Car myself. I will give him tickets to NFR and he

will pay my note at the Bank when he sells land at his [crossed-out term] & arena.” Only

Byron’s signature appears on the document. Byron stated that the writing originally stated

that his payment of the note was conditioned upon “when he sells land at his home &

arena” but that he crossed out the word “home.”

      We conclude that Byron changed a material term of the purported agreement by


                                            16
crossing out the word “home.” Byron’s unilateral alteration of the contract’s terms

constituted a rejection of the agreement and a counteroffer to Gloria. See Reich, 417

S.W.3d at 491. Furthermore, Byron presented no evidence that Gloria accepted the

counteroffer, such as by signing it after the alteration was made. See Arshad v. Am.

Express Bank, FSB, 580 S.W.3d 798, 804 (Tex. App.—Houston [14th Dist.] 2019, no pet.)

(“Evidence of mutual assent in written contracts generally consists of signatures of the

parties and delivery with the intent to bind.”). Accordingly, we hold that there is no

evidence of acceptance in strict compliance with the terms of the offer, a necessary

element for an enforceable contract. 14 See E-Learning LLC, 517 S.W.3d at 858. Because

there was legally insufficient evidence supporting Byron’s claim, the trial court did not err

in granting Gloria’s motion for JNOV. See Joachim, 468 S.W.3d at 594. Based on our

resolution of this issue, we necessarily reject Byron’s dependent argument that the trial

court erred in failing to award attorney’s fees for Byron’s claim. We overrule Byron’s first

issue.

C.       Release

         In his second issue, Byron argues that “[t]he [t]rial [c]ourt erred in submitting

Question No. 9 that Gloria did not release Byron in the Lawyer’s Title settlement document

because the release, being unambiguous, should have been found in the affirmative as

a matter of law.” We construe Byron’s argument as a complaint that the jury’s finding was

immaterial and should be disregarded. See Tichacek, 997 S.W.2d at 172 (explaining that

a jury finding is immaterial when the corresponding question, among other things, calls


          The record reflects that Byron later sold his house, but he did not apply any of the proceeds to
         14

the home equity loan.
                                                   17
for a finding beyond the province of the jury, such as a question of law).

       We note that Byron did not object to the submission of this question. However, a

complaint that a jury’s answer is immaterial is not a jury-charge complaint which must be

raised before the jury deliberates. Musallam v. Ali, 560 S.W.3d 636, 640 (Tex. 2018).

Nevertheless, a party must still preserve a materiality complaint, and it may do so by

raising the issue in a motion for JNOV, a motion to disregard the finding, or a motion for

new trial. Orr v. Broussard, 565 S.W.3d 415, 421 (Tex. App.—Houston [14th Dist.] 2018,

no pet.) (citing see BP Am. Prod. Co. v. Red Deer Res., LLC, 526 S.W.3d 389, 402 (Tex.

2017)); see TEX. R. APP. P. 33.1(a)(1). Here, Byron did not argue in the trial court that

Question No. 9 was immaterial because it presented a legal question to the jury.

Therefore, he has not preserved the issue for appellate review. See TEX. R. APP. P.

33.1(a)(1); Orr, 565 S.W.3d at 421. We overrule Byron’s second issue.

D.     Ownership of Cadillac

       In his third issue, Byron argues “[t]he [t]rial [c]ourt erred in submitting Question 6

as to ownership of the Cadillac . . . and likewise awarding Gloria attorney’s fees per

Question 7.” Byron maintains that the “ownership issue was already before the [t]rial

[c]ourt in Byron’s breach of contract case as part of the consideration for the transfer of

the NFR tickets[.]” Therefore, Byron argues that declaratory judgment was an improper

vehicle to obtain attorney’s fees. We construe Byron’s issue as challenging the trial court’s

denial of his motion for JNOV on the attorney fee’s award, in which he raised a similar

argument. See Hong Kong Dev., Inc. v. Nguyen, 229 S.W.3d 415, 452 (Tex. App.—

Houston [1st Dist.] 2007, no pet.) (holding that appellant preserved legal challenge to


                                             18
award of attorney’s fees in declaratory judgment action by raising the argument in a

motion for JNOV). 15

        The purpose of the Uniform Declaratory Judgment Act (UDJA) “is to settle and to

afford relief from uncertainty and insecurity with respect to rights, status, and other legal

relations; and it is to be liberally construed and administered.” TEX. CIV. PRAC. & REM.

CODE ANN. § 37.002(b). Under the UDJA, the trial court “may award costs and reasonable

and necessary attorney’s fees as are equitable and just.” Id. § 37.009. “[S]imply

repleading a claim as one for a declaratory judgment cannot serve as a basis for

attorney’s fees, since such a maneuver would abolish the American Rule and make fees

‘available for all parties in all cases.’” Etan Indus., Inc. v. Lehmann, 359 S.W.3d 620, 624

(Tex. 2011) (per curiam) (quoting MBM Fin. Corp. v. Woodlands Operating Co., 292

S.W.3d 660, 669 (Tex. 2009)). “When a claim for declaratory relief is merely ‘tacked onto’

statutory or common-law claims that do not permit fees, allowing the UDJA to serve as a

basis for fees ‘would violate the rule that specific provisions should prevail over general

ones.’” Id. (quoting MBM Fin. Corp., 292 S.W.3d at 670). In other words, the declaratory

judgment claim must do more than duplicate the issues presented by claims already


        15 Byron does not argue that declaratory relief is an improper remedy for Gloria’s ownership claim

except to say that it duplicated the issues already raised by Byron’s claims and thus could not serve the
basis for an attorney fee award. Further, Byron did not argue in the trial court, and he does not argue on
appeal, that there is legally insufficient evidence supporting the jury’s finding that Gloria is the rightful owner
of the Cadillac. Therefore, these issues are not before us.
         We further note that the trial court assessed attorney’s fees for this claim against Walker Ranch,
which, as mentioned in footnote 3, has not filed a notice of appeal in this case. “Texas courts have long
held that an appealing party may not complain of errors that do not injuriously affect it or that merely affect
the rights of others.” Torrington Co. v. Stutzman, 46 S.W.3d 829, 843 (Tex. 2000); see Jackson v. Fontaine’s
Clinics, Inc., 499 S.W.2d 87, 92 (Tex. 1973) (appealing defendant could not complain of alleged error in
judgment against non-appealing co-defendants). Nevertheless, because Gloria argues in her cross-appeal
that the attorney’s fees should be assessed against Byron, we address the merits of Byron’s claim that the
attorney fee award was improper.
                                                       19
before the court. Id.

        Byron’s breach-of-contract claim sought to enforce the terms of the alleged 2018

contract between himself and Gloria. On the other hand, Gloria disavowed any such

contract. Rather, she claimed ownership of the Cadillac on a different legal basis—that

Byron gifted her the Cadillac for Mother’s Day in 2011. 16 Further, Gloria’s claim for

declaratory relief was a counterclaim filed against Walker Ranch, which sought a similar

declaration. Thus, Gloria’s claim was not merely “tacked onto” Byron’s breach of contract

claim. See Transcor Astra Grp. S.A. v. Petrobras Am. Inc., No. 20-0932, 2022 WL

1275238, at *14 (Tex. Apr. 29, 2022) (concluding that a counterclaim did not merely

duplicate plaintiff’s claim because the counterclaim sought additional relief). Accordingly,

we conclude that the trial court did not err in denying Byron’s motion for JNOV regarding

this claim. See Joachim, 468 S.W.3d at 594. We overrule Byron’s third issue.

                                    III.     ONE-SATISFACTION RULE

        By his fourth issue, Byron argues that the trial court erred in failing to apply a

settlement credit to the judgment against Byron, thereby violating the one-satisfaction

rule.

A.      Standard of Review & Applicable Law

        “Under the one[-]satisfaction rule, a plaintiff is entitled to only one recovery for any

damages suffered.” Sky View at Las Palmas, LLC v. Mendez, 555 S.W.3d 101, 106 (Tex.



        16 “To establish the existence of a valid inter vivos gift, the plaintiff must show[:] (1) that the donor
intended to make a gift; (2) delivery of the property; and (3) acceptance of the property by the donee.”
Gomer v. Davis, 419 S.W.3d 470, 476 (Tex. App.—Houston [1st Dist.] 2013, no pet.) (citing Nipp v.
Broumley, 285 S.W.3d 552, 558 (Tex. App.—Waco 2009, no pet.) and Edwards v. Pena, 38 S.W.3d 191,
197 (Tex. App.—Corpus Christi–Edinburg 2001, no pet.)).

                                                      20
2018) (quoting Crown Life Ins. Co. v. Casteel, 22 S.W.3d 379, 390 (Tex. 2000)). The rule

applies when multiple defendants commit the same acts, or when multiple defendants

commit technically different acts that result in a single injury. Casteel, 22 S.W.3d at 390.

“[T]he fundamental consideration in applying the one[-]satisfaction rule is whether the

plaintiff has suffered a single, indivisible injury—not the causes of action the plaintiff

asserts[.]” Sky View, 555 S.W.3d. at 107. “[T]he nonsettling defendant is entitled to offset

any liability for joint and several damages by the amount of common damages paid by

the settling defendant, but not for any amount of separate or punitive damages paid by

the settling defendant.” Casteel, 22 S.W.3d at 391–92.

       “A nonsettling defendant seeking a settlement credit under the one-satisfaction

rule has the burden to prove its right to such a credit.” Sky View, 555 S.W.3d. at 107. “[A]

nonsettling defendant meets this burden by introducing into the record either the

settlement agreement or some other evidence of the settlement amount.” Id. If the

nonsettling party meets their burden, then burden shifts to the plaintiff to show “the extent

to which the settlement amounts were allocated to separate damages caused by the

settling defendants as opposed to joint or common damages.” Elness Swenson Graham

Architects, Inc. v. RLJ II-C Austin Air, LP, 520 S.W.3d 145, 163 (Tex. App.—Austin 2017,

pet. denied) (citing Galle, Inc. v. Pool, 262 S.W.3d 564, 572 (Tex. App.—Austin 2008,

pet. denied)); see Casteel, 22 S.W.3d at 91–92. The plaintiff can meet its burden by

presenting evidence showing “that entering judgment on the jury’s award would not

provide for the plaintiff’s double recovery.” Sky View, 555 S.W.3d. at 107–08. “If the

plaintiff fails to satisfy this burden, then the nonsettling party is entitled to a credit equaling


                                                21
the entire settlement amount.” Elness, 520 S.W.3d at 163. We review the trial court’s

application of the one satisfaction rule de novo. Sky View, 555 S.W.3d. at 108.

B.     Analysis

       In seeking a settlement credit, Byron introduced into evidence Gloria’s settlement

agreements with Lawyer’s Title for $40,000 and FSB for $110,000. The parties agree that

each settlement related to claims arising out of the 2014 home equity loan taken out by

Gloria in the amount of $200,000. Similarly, Gloria’s claim against Byron for breach of

contract relates to his obligation to pay a portion of the home equity loan. We assume, for

the sake of argument, that the three awards relate to a single, indivisible injury. See id. at

107. We nevertheless conclude that Gloria met her burden to show that entering judgment

on the jury’s award would not provide for a double recovery. See id. at 107–08.

       Gloria presented evidence that $64,405.48 of the settlement proceeds were paid

to her attorneys, while Gloria received $85,594.52. Because Gloria’s attorney’s fees in

relation to those claims do not constitute joint or common damages, we conclude that

only $85,594.52 can be considered as a settlement credit. See Elness, 520 S.W.3d at

163. We must next determine the injury against which the settlement credit should be

applied. Gloria’s judgment against Byron represents his obligation to pay sixty-three

percent of the loan principal and interest—not Gloria’s entire indebtedness. Thus, in

keeping with the fundamental consideration of the one-satisfaction rule, we conclude that

the settlement credit must be assessed against Gloria’s entire injury. In that regard, Gloria

presented evidence that at the time of trial the total principal and accumulated interest on

her home equity loan totaled $255,000. Applying the $85,594.52 settlement credit to this


                                             22
amount leaves $169,405.48 in damages for which Gloria has not been compensated.

Because this figure exceeds the damages assessed against Byron, we conclude that

Gloria met her burden to show “that entering judgment on the jury’s award would not

provide for the plaintiff’s double recovery.” Sky View, 555 S.W.3d. at 107–08. Accordingly,

the trial court did not err in denying Byron a settlement credit under the one-satisfaction

rule. See id. at 108. We overrule Byron’s fourth issue.

                                   IV.    CROSS-ISSUES

A.     Attorney’s Fees

       In her first cross-issue, Gloria argues the trial court abused its discretion in

assessing attorney’s fees for her UDJA claim against Walker Ranch instead of Byron.

       The UDJA provides that “the court may award costs and reasonable and

necessary attorney’s fees as are equitable and just.” TEX. CIV. PRAC. & REM. CODE ANN.

§ 37.009. We review the trial court’s award of attorney’s fees under the UDJA for an abuse

of discretion. Allstate Ins. Co. v. Irwin, 627 S.W.3d 263, 270–71 (Tex. 2021). A trial court

abuses its discretion by awarding fees when there is insufficient evidence that the fees

were reasonable and necessary, or when the award is inequitable or unjust. Bocquet v.

Herring, 972 S.W.2d 19, 21 (Tex. 1998).

       The trial court included in the final judgment a declaration that Gloria was the

rightful owner of the Cadillac, and it awarded attorney’s fees in the amount of $34,828.10

against Walker Ranch. Gloria argues that it was “manifestly unjust and inequitable” to not

assess the fees against Byron. We note that Gloria and Walker Ranch filed competing

claims for declaratory relief against each other concerning ownership of the Cadillac.


                                            23
Gloria did not bring such a claim against Byron. Further, while Byron sought a declaration

that the 2018 agreement was “valid and enforceable,” he did not seek a declaration that

he is the owner of the vehicle. Because Gloria did not bring her declaratory judgment

claim against Byron and Byron did not pursue such a claim against Gloria, there exists

no basis to support an award of attorney’s fees against Byron. See TEX. CIV. PRAC. & REM.

CODE ANN. §§ 37.004, .009; see also Handwerker Hren Legal Search, Inc. v. Recruiting

Partners GP, Inc., No. 03-13-00239-CV, 2015 WL 4999054, at *7 (Tex. App.—Austin Aug.

19, 2015, pet. denied) (mem. op.) (concluding that the trial court abused its discretion in

awarding attorney’s fees against parties jointly and severally, where one of the parties

was not a defendant to the declaratory judgment action and did not bring its own claim

seeking declaratory relief.). Therefore, we conclude that the trial court did not abuse its

discretion in assessing attorney’s fees for this claim solely against Walker Ranch. See

Irwin, 627 S.W.3d at 270–71. We overrule Gloria’s first cross-issue.

B.    Prejudgment Interest

      In her second cross-issue, Gloria argues that the trial court erred by not awarding

Gloria prejudgment interest on her breach-of-contract damages.

      “Prejudgment interest is compensation allowed by law . . . for lost use of . . . money

due as damages during the lapse of time between the accrual of the claim and the date

of judgment.” Ventling v. Johnson, 466 S.W.3d 143, 153 (Tex. 2015) (quoting Johnson &

Higgins of Tex., Inc. v. Kenneco Energy, Inc., 962 S.W.2d 507, 528 (Tex. 1998)). “Texas

law provides two legal sources for prejudgment interest: (1) general principles of equity

and (2) enabling statutes.” Trevino v. City of Pearland, 531 S.W.3d 290, 297 (Tex. App.—


                                            24
Houston [14th Dist.] 2017, no pet.) (citing Johnson & Higgins, 962 S.W.2d at 528).

“Because [a] breach-of-contract claim does not fall within any enabling statute, equitable

principles govern the award of prejudgment interest.” Id. (citing Hand & Wrist Ctr. of

Hous., P.A. v. Republic Servs., Inc., 401 S.W.3d 712, 717 (Tex. App.—Houston [14th

Dist.] 2013, no pet.)). “[W]here prejudgment interest is sought at common law as an

element of the damages, a plaintiff must plead for it.” Bufkin v. Bufkin, 259 S.W.3d 343,

358 (Tex. App.—Dallas 2008, pet. denied). “A prayer for general relief does not suffice.”

Id.; see also Michelena v. Michelena, No. 13-16-00349-CV, 2020 WL 1303234, at *8 (Tex.

App.—Corpus Christi–Edinburg Mar. 19, 2020, pet. denied) (mem. op.).

      Gloria’s live pleading prays for damages, declaratory relief, attorney’s fees, costs,

and “all other and further relief to which she may be justly entitled.” However, Gloria did

not specifically request an award of prejudgment interest. Accordingly, we conclude that

the trial court did not err in declining to award such. See Bufkin, 259 S.W.3d at 358

(holding that plaintiff did not plead for prejudgment interest where the request was not

specifically listed and the plaintiff generally prayed for “such other and further relief,

general or special, legal or equitable, to which she may show herself justly entitled to

receive”). We overrule Gloria’s second cross-issue.

                                   V.     CONCLUSION

      We affirm the trial court’s judgment.

                                                              LETICIA HINOJOSA
                                                              Justice


Delivered and filed on the
2nd day of June, 2022.

                                              25